Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1. 	Claims 1-3 are pending in the application and are currently subject to restriction.
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claim 1, drawn to methods for treating an inflammatory disease or disorder with an antibody or antigen-binding fragment that binds human NKG2D and comprises: (a) a heavy-chain variable region CDR1 comprising the sequence of SEQ ID NO:48; (b) a heavy-chain variable region CDR2 comprising the sequence of SEQ ID NO:49; and (c) a heavy-chain variable region CDR3 comprising the sequence of SEQ ID NO:50; and, optionally, (d) a light-chain variable region CDR1 comprising the sequence of SEQ ID NO:51; (e) a light-chain variable region CDR2 comprising the sequence of SEQ ID NO:52; and (f) a light-chain variable region CDR3 comprising the sequence of SEQ ID NO:53, classified, for example, in A61K 39/00.





Group III, claim 3, drawn to methods of producing an isolated antibody or an antigen-binding fragment thereof which binds human NKG2D (hNKG2D) and comprises (a) a heavy-chain variable region CDR1 comprising the sequence of SEQ ID NO:48;  5(b) a heavy-chain variable region CDR2 comprising the sequence of SEQ ID NO:49; (c) a heavy-chain variable region CDR3 comprising the sequence of SEQ ID NO:50; (d) a light-chain variable region CDR1 comprising the sequence of SEQ ID 10NO:51; (e) a light-chain variable region CDR2 comprising the sequence of SEQ ID NO:52; and (f) a light-chain variable region CDR3 comprising the sequence of SEQ ID NO:53, comprising culturing a host cell comprising a nucleic acid encoding the 15antibody or antigen binding fragment under suitable conditions and recovering said antibody or antigen binding fragment thereof, classified, for example, in C12N 15/61.



3. 	The inventions of Groups I-III are patentably distinct, each from the other because of the following reasons: 
The methods of inventions of Groups I-III are materially different processes comprising different method objectives, process steps, reagents used and/or endpoints.  For example, Group I recites treating an inflammatory disease, while Group II recites treating an inflammatory disease such that different disease are treated. Then with respect to Group III an antibody is produced.  Thus, each Group differs in method objectives, method steps and parameters and endpoints and is a materially distinct process comprising different method objectives, process steps, reagents used and/or endpoints. 
Because the inventions are distinct for these reasons, each has achieved a different status in the art, as evidenced in some instances by their different classifications and/or, in other instances, by their art-recognized divergences.  Accordingly, the examination of each of the inventions would require a different search.  Moreover, the search required to consider any one of the inventions is not the same, 
	Since the inventions of Groups I-III have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined and if required for the elected Group an election of the species of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species of invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be 
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643					
January 25, 2022